Citation Nr: 0214546	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

2.  Entitlement to service connection for a back disorder 
with degenerative changes of the spine.

3.  Evaluation of thoracic outlet syndrome, with sensory 
deficits of the left upper extremity and postoperative left 
rib resection, currently evaluated as 20 percent disabling.  

(The issue of entitlement to service connection for 
depression is being developed and will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from July 1975 to April 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the petition to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder, denied service connection for a back 
disorder, knee disorder, headaches, fibromyalgia, and pes 
planus, and denied an evaluation in excess of 20 percent for 
thoracic outlet syndrome, with sensory deficits involving the 
left upper extremity, status post left transaxillary first 
rib resection.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for depression pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 2000.  At the hearing, he withdrew the 
issues of entitlement to service connection for a knee 
disorder, a headache disability, pes planus, and 
fibromyalgia.  He was also afforded travel board hearing 
before the undersigned member of the Board in February 2002.  
A transcript of each of the hearings has been associated with 
the claims folder.  

The Board notes that at the February 2002 Board hearing, the 
veteran raised the issue of entitlement to service connection 
for fibromyalgia.  Transcript at 11-12 (February 2002).  
However, the Board finds that the issue had been withdrawn at 
the December 2000 RO hearing, and thus, was not properly 
before the Board.  In that regard, the Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2001).  As noted above, at the RO hearing in December 2000, 
and prior to a Board decision on the matter, the veteran 
specifically stated that he desired to withdraw the issue of 
entitlement to service connection for fibromyalgia.  
Transcript at 2.  (December 2000).  The Board finds that the 
veteran's statement at the hearing meets the statutory 
definition for withdrawal of a substantive appeal on the 
issue of service connection for fibromyalgia.  It was timely 
and presented by the veteran and his representative.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The transcript 
of the hearing satisfies the requirement that the withdrawal 
be in writing.  Id.  Therefore, the issue of entitlement to 
service connection for fibromyalgia is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  Service connection for a cervical spine disorder was 
denied by the RO in March 1990.  The veteran was notified of 
the rating decision in March 1990.  He did not appeal within 
one year.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a cervical spine 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  A cervical spine disorder is not related to service or a 
service-connected disability.  

4.  There is no competent evidence relating a back disorder, 
to include arthritis or scoliosis of the spine, to service or 
a service-connected disability.  Arthritis was not manifest 
within 1 year of separation from service.  

5.  Thoracic outlet syndrome is asymptomatic.  Left arm 
symptoms have been attributed by competent evidence to 
cervical spine abnormalities.  


CONCLUSIONS OF LAW

1.  The March 1990 RO decision denying entitlement to service 
connection for a cervical spine disorder is final.  New and 
material evidence has been submitted and the claim for 
entitlement to service connection for a cervical spine 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(2001).  

2.  A cervical spine disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

4.  The criteria for an evaluation in excess of 20 percent 
for thoracic outlet syndrome, with sensory deficits of the 
left upper extremity and postoperative left rib resection, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 8510-5297 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1975 service entrance examination report shows that 
the upper and lower extremities, spine and musculoskeletal 
system were normal.  Neurologic and psychiatric examinations 
were normal.  Records of treatment dated in April 1976, note 
complaints of chest pain and a lump in the base of the neck.   
X-ray examination of the cervical spine revealed an 
abnormality at C7-T1, hemivertebra.  In addition, a left 
hemivertebra at D1 level was noted.  The assessment was 
cervical rib syndrome.  The relevant assessment was rule out 
cervical problem.  A June 1976 summary reflects that the 
veteran had a left transaxillary first rib resection.  The 
diagnosis was neurovascular compression syndrome (thoracic 
outlet syndrome).  An August 1976 mental hygiene referral 
notes a history of responding to stress through 
psychophysiological reactions.  The examiner stated that such 
could be indicative of underlying problems.  On examination, 
the impression was that the veteran had a lot of anger 
regarding what he viewed as his stagnant status during 
service.  The examiner noted that he had unconsciously 
channeled these emotions internally.  The examiner stated 
that while there appeared to be psychophysiological basis for 
some of his physical symptoms, there was also actual physical 
etiology to consider.  In another August 1976 record, the 
veteran complained of chest pain, rapid respirations, a numb 
and dry mouth, and numbness of the hands and feet.  The 
assessment was hyperventilation syndrome.  In another August 
1976 record, the examiner stated that the veteran could be 
experiencing psychophysiological reaction (respiratory type).  
An October 1976 report of examination shows that the upper 
and lower extremities, spine and musculoskeletal system were 
normal.  Neurologic and psychiatric examinations were normal.  

On VA examination in January 1985, the veteran complained of 
aching pain over the C6-C7 cervical vertebrae.  The diagnosis 
was residuals of left transaxillary first rib resection for 
thoracic outlet syndrome, with sensory deficit of the left 
upper extremity.  X-ray examination disclosed resection of 
the left 1st rib.  

VA outpatient treatment records, dated from May 1986 to May 
1987, show complaints of chest pain.  The pertinent 
impression in May 1986 was possible cervical root 
radiculopathy.  A June 1986 record of treatment notes 
complaints of chest wall pain.  The impression in June 1986 
was probable musculoskeletal pain and no radiculopathy or 
nerve compression.  A January 1987 record notes complaints of 
pain secondary to surgery and arthralgia.  The relevant 
assessment was possible post-traumatic arthritis.  A February 
1987 record of treatment notes arthralgia of the cervical 
spine, left side of chest.  

VA outpatient treatment records, dated from May 1986 to July 
1988, reflect complaints of neck pain.  In May 1986, the 
diagnosis was cervical radiculopathy.  A June 1988 orthopedic 
referral notes complaints of generalized progressive weakness 
and numbness, especially in the upper extremities, and 
cervical pain.  On examination in June 1988, the assessment 
was rule out "CVD" and Raynaud's.  The diagnosis in July 
1988 was rule out myasthenia gravis, "MD," 1st degree muscle 
disease.  

On VA examination in November 1988, the relevant diagnosis 
was scoliosis, minimal, concavity of the left cervical spine.  

VA outpatient treatment records, dated from September 1988 to 
December 1988, note arthritis.  In an October 1988 record of 
treatment, the examiner recommended nerve conduction studies 
to rule out nerve entrapment of the lower cervical nerve 
roots.  The results of testing were considered to be within 
normal limits.  In November 1988, there was a diagnosis of 
neuropathy secondary to postoperative residuals of left 
transaxillary resection, 1st rib left, for thoracic outlet 
syndrome.  In a December 1988 record of treatment, the 
examiner opined that the veteran did not have thoracic outlet 
syndrome.  In another note, it was reported that it was a 
questionable diagnosis.  

A VA outpatient treatment record dated in March 1989 shows 
complaints of neck, shoulder, and chest pain.  The examiner 
stated that at that time the diagnosis was fibromyalgia with 
tender points, especially of the neck and shoulder 
costochondral joints, and sleep problems.  The assessment was 
most likely fibroitis.  

By rating decision dated in March 1990, the RO denied service 
connection for a cervical spine disorder.  The decision notes 
that the evidence did not show that he had a current cervical 
spine disorder.  

VA outpatient treatment records, dated from August 1995 to 
April 1996, show complaints of neck pain.  The assessment in 
August 1995 was cervical radiculopathy.  

By letter dated in April 1996, the veteran's employer stated 
that he had deteriorated in his performance early on from the 
time of employment in 1995, and had been absent an excessive 
amount of time due to illness.  He stated that the veteran 
was not able to function mentally or physically in a 
satisfactory manner.  He related that since January 1996, he 
had interviewed the veteran on a 60-day cycle to further 
evaluate the possibilities of continued employment.  He 
concluded that the veteran was not able to perform any work 
tasks required by that company.  

VA outpatient treatment records reflect complaints of 
headache, neck, and joint pain.  The diagnoses in February 
1996 were scoliosis and arthritis.  Records dated from April 
to May 1976, show that the veteran was hospitalized.  A 
history of pain since 1976 and musculoskeletal pain in the 
knees, back, and neck, with known hemivertebra at the C7 
level, was noted.  The diagnosis was chronic pain management 
due to vertebral anomaly, and compensatory scoliosis with 
fibromyalgia.  The examiner stated that the veteran was 
questionably employable.  The examiner concluded that the 
veteran was disabled with fibromyalgia and pain secondary to 
his congenital anomaly in the cervical spine.  

VA outpatient treatment records received in January 1999, 
show that the veteran underwent magnetic resonance imaging 
(MRI) of the cervical and thoracic spine in August 1988.  The 
assessment was anatomic deformity of the cervical spine 
involving C7 and T1.  MRI of the cervical spine in January 
1992 was abnormal.  The report of examination notes that 
there was a history of increased neck and left upper 
extremity pain over the past several years, as well as a 
history of congenital deformity of C7-T1.  The impression was 
a spinal deformity at C7-T1 level, convex to the left.  The 
impressions of x-ray examination of the cervical spine in 
February 1996 were hemivertebra at the cervicothoracic 
junction with associated hypoplastic left rib, scoliosis of 
the cervicothoracic spine, and mild degenerative changes at 
 C5-6.  The impressions of myelogram in March 1996 were 
hemivertebra at T1, extradural defect on the right extending 
from C7-12, and possible conjoined nerve roots on the right 
at C8-T1.  The impressions of a CT (computed tomography) scan 
in March 1996 were hemivertebra at T1, displacement of the 
thecal sac to the right of the spinal canal with displacement 
secondary to fat, mild narrowing of the neural foramina on 
the left at C3-4 and C5-6, as well as C7-T1 on the right, 
severe narrowing of the neural foramen at C6-7 on the right, 
and C8-T1 conjoined nerve root on the right.  A May 1996 
record of treatment notes that the veteran ambulated with a 
cane.  He complained of increased pain and decreased 
function.  

On VA examination in May 1999, the examiner stated that he 
had reviewed the C-file.  The veteran complained that pain in 
his neck and down into his right arm increased with 
barometric pressure change.  He stated that he was unable to 
do any sort of activity that required his neck to be upright 
and that he had to wear a cervical collar when watching 
television.  He stated that he had difficulty picking up full 
glasses of liquid and holding on to them.  He related that 
when trying to lift objects that were greater than five 
pounds, he experienced discomfort in his chest wall and 
stated that he was unable to do any housework.  He described 
symptoms of bilateral arm numbness, tingling in the fourth 
and fifth fingers from the elbow to the hands, as well as in 
the axillary region.  

Physical examination revealed that he was in no acute 
distress.  His color was pink.  His skin was warm and dry to 
touch.  His posture was hunched.  He was wearing a hard 
cervical collar.  He ambulated slowly and steadily with a 
cane.  He was able to rise without assistance and able to 
mount the examination table without any additional 
assistance.  He flexed to 40 degrees, stopping secondary to 
pain.  Cervical extension was to 30 degrees, stopping 
secondary to pain.  He had 15 degrees of lateral rotation, 
bilaterally, limited by pain as expressed verbally, as well 
as by facial grimace.  He had tenderness with palpation over 
his scapular region.  No specific trigger pints were 
identified.  He had mild tenderness over his cervical spine 
with palpation.  He was noted to have a TENS unit in place.  
His shoulder shrug was 4/5 and hand grips 4/5, bilaterally.  
Biceps strength was 4/5, bilaterally.  Triceps strength was 
4/5, bilaterally.  All movements were met with complaints of 
discomfort.  His deep tendon reflexes were 2+ and equal to 
bilateral brachial radialis.  There was decreased 
discrimination between sharp and dull stimuli in an ulnar 
nerve distribution pattern, bilaterally.  

The diagnoses were history of thoracic outlet syndrome with 
surgical intervention and cervical spine abnormalities as 
indicated on MRI and myelogram, to include scoliosis, 
spondylosis and osteophyte formation.  The examiner stated 
that the cervical spine osteophytes and degenerative joint 
disease did not occur as a result of his thoracic outlet 
syndrome.  He stated that his cervical spine abnormalities 
could result in arm and neck pain, as well as some radicular 
symptoms.  

In his January 1999 claims, the veteran stated that he had 
chronic and severe back pain.  He stated that he was unable 
to do the things that he used to do before he was injured 
during service.  VA outpatient treatment records submitted in 
association with his claims reflect that he underwent 
myelogram of the cervical spine in August 1998.  The 
impressions were scoliosis and mild ventral extradural defect 
at C5-C6, likely secondary to osteophytes.  The impression of 
an August 1998 CT scan of the cervical spine was minimal 
posterior osteophytes at C5-C6 consistent with degenerative 
changes and compromise of the anterior dural space at this 
level, and congenital fusion of C5, C6, and C6-C7 vertebral 
bodies in the left.  

Social Security Administration records (SSA), dated in 
November 1998, reflect that the veteran was determined to be 
disabled as of December 1995.  The list of impairments 
included, impairment of the hands and inability to maintain 
attention and concentration due to pain and emotional 
instability.  

At a personal hearing before a hearing officer at the RO in 
December 2000, the veteran testified that thoracic outlet 
syndrome had become worse.  Transcript at 2 (December 2000).  
He stated that he had shortness of breath that caused pain 
and interfered with exercise.  Id. at 5-6.  He testified that 
strength in his left arm had decreased.  Id. at 7.  He 
indicated that he had pain in his shoulder and elbow, as well 
as pain in his fingers with numbness.  Id. at 9.  He 
testified that the most severe pain occurred with spasm.  Id.  
He testified that his left arm symptoms increased with cold 
weather.  Id.  He indicated that his cervical spine disorder 
and back disorder were secondary to service-connected 
thoracic outlet syndrome.  Id. at 9-17.  

VA outpatient treatment records, dated from December 1998 to 
February 2001, reflect the veteran's reported history of 
neck, left shoulder, and back pain.  In March 2000, the 
assessments were chronic pain syndrome with myofascial 
component.  An August 2000 record of treatment lists relevant 
problems as cervical disc degeneration, myalgia, and 
myositis, not otherwise specified.

VA outpatient treatment records, dated from January 1999 to 
February 2001, reflect complaints of pain.  The relevant 
impression in February 1999 was cervical disc disease.  

On VA examination in July 2001, the examiner reviewed the C-
file.  Physical examination revealed that higher cerebral 
functions were normal.  Cranial nerves II-XII were grossly 
normal.  Motor examination revealed deltoids 5/5, 
bilaterally, biceps 5/5, bilaterally, triceps 5 on right and 
4+ on left, with collapsing type weakness.  Wrist extensors 
were 5/5, bilaterally, grip was 5 on right and 4 on left.  
The report of examination notes, "[q]uestion of effort."  
Psoas, quadriceps, hamstrings, anterior tibial, posterior 
tibial, peroneus, gastrocnemius were 5/5 and normal, 
bilaterally.  There was decreased sensation to pain in both 
feet and in patches in the L4 and S2 dermatomes in the left 
leg.  He had decreased pain in C6-7 dermatomes on the right 
and C7-T2 dermatomes in the left arm.  Skip areas in T1 and 
T2 dermatomes up to C3 dermatome were noted.  Distribution 
was nonanatomic and inconsistent.  In the C7 and C8 
dermatomes, there was patchy nonanatomic inconsistent sensory 
deficit.  Vibration sensation was decreased in both ankles.  
Reflexes were reported as ankles 2 on the right, 1 on the 
left.  Knees were 2, bilaterally.  Plantars had no response, 
bilaterally.  

The diagnoses were status post removal of left rib for 
thoracic outlet syndrome to left arm, degenerative joint 
disease of cervical spine, unrelated to rib removal or any 
service-connected disability, and no respiratory symptoms, 
signs or complaints related to thoracic outlet syndrome.  The 
examiner stated that there was no convincing evidence of 
thoracic outlet syndrome on examination or on nerve 
conduction study

In a July 2001 addendum, the examiner stated that results of 
a July 2001 nerve conduction study were normal.  No 
electrophysiological evidence of thoracic outlet syndrome, 
flexopathy, neuropathy or entrapment neuropathy was noted.  

At a hearing before the undersigned member of the Board in 
June 2002, the veteran testified that he was unable to hold 
on to things with his left hand and lost his balance when 
doing so.  Transcript at 3 (June 2002).  He stated that he 
was unable to straighten out his left elbow due to pain.  Id. 
at 4.  He stated that the removal of the first rib during 
service caused damage to the cervical vertebras causing a 
cervical spine disorder.  Id. at 9.  He testified that the 
problems in his neck and upper extremities caused back 
problems.  Id. at 10.  

Criteria

The unappealed March 1990 RO rating decision that denied 
entitlement to service connection for a cervical spine 
disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).  In order to 
reopen the claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2001).

In addition, 38 C.F.R. § 4.124(a) provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8510 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1999 rating decision of the reasons and bases 
for the denial of his claims.  He was further notified of 
this information in the March 2000 statement of the case and 
the October 2001 supplemental statement of the case.  The 
Board concludes that the discussions in the November 1999 
rating decision and in the statements and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claims.  In addition, by letter dated in 
July 2002, the veteran was advised of the procedures by which 
to submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, and did so before a hearing officer 
at the RO in December 2000 and before the undersigned member 
of the Board in June 2002.  The actions of the Board member 
comply with 38 C.F.R. § 3.103.  There are VA examinations and 
opinions of record, to include VA examination reports dated 
in May 1999 and July 2001, as well as VA treatment records.  
38 C.F.R. § 3.326(b).  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

I.  New and material evidence

Service connection for a cervical disability was denied a 
March 1990 rating decision.  The veteran was informed of the 
determination and did not appeal.  That decision is final.  
However, a claim may be reopened upon the receipt of new and 
material evidence.  

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a cervical spine disorder.  
The Board finds that he has done so.

At the time of the prior denial, the evidence of record 
included service medical records, the veteran's claim, post 
service evidence, and lay statements.  The RO determined that 
the evidence failed to show that the veteran had a cervical 
spine disorder related to service.  Specifically, the RO 
determined that the evidence did not show that the veteran 
had a current cervical spine disorder.  Since that 
determination, the veteran has petitioned to reopen his 
claim.  In association with the petition to reopen, he has 
submitted medical evidence showing that he has a current 
cervical spine disorder, to include scoliosis, spondylosis, 
osteophyte formation, and mild degenerative changes at C5-6.  

Based on the reason for the prior denial, that is, that there 
was no evidence of a cervical spine disorder, the evidence 
submitted in association with his petition to reopen the 
claim is new, material, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the petition to reopen the claim of entitlement 
to service connection for a cervical spine disorder is 
granted and the claim is reopened.  

II.  Service connection

Cervical spine disorder

The veteran asserts that a cervical spine disorder is a 
result of service.  Specifically, he claims that rib removal 
during service for thoracic outlet syndrome resulted in a 
current cervical spine disorder.  

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Service medical records are 
negative for a diagnosis of a cervical spine disorder.  Post 
service treatment records include diagnoses of scoliosis, 
spondylosis, osteophyte formation, and mild degenerative 
changes at C5-6.  However, there is no competent evidence 
relating the post-service diagnoses to service or a service-
connected disability.  While the veteran has related such to 
inservice surgery in association with thoracic outlet 
syndrome, his opinion is not competent.  The veteran is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The competent evidence supports a finding that a cervical 
spine disorder is not related to service or a service-
connected disability.  The May 1999 VA examiner stated that 
cervical spine osteophytes and degenerative joint disease did 
not occur as a result of his thoracic outlet syndrome.  The 
July 2001 VA examiner specifically stated that degenerative 
joint disease of the cervical spine was unrelated to rib 
removal or any service-connected disability.  There is no 
competent evidence showing that a current disorder of the 
cervical spine disorder is related to service or a service-
connected disability.  At this time, there is no competent 
evidence of a cervical spine disorder during service; there 
is no competent evidence of arthritis within one year of 
separation; there is no competent evidence linking a cervical 
spine disorder to service; and when addressed, it was 
determined that there was no relationship to service or a 
service-connected disease or injury.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

Back disorder

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  Service medical 
records are negative for a diagnosis of back disorder.  Post 
service treatment records include diagnoses of scoliosis and 
degenerative changes of the spine.  However, there is no 
competent evidence relating the post-service diagnoses to 
service or to a service-connected disability.  While the 
veteran has related such to service his opinion is not 
competent.  The veteran is not a medical professional and his 
statements do not constitute competent medical evidence.  See 
Espiritu, supra.  Absent a current disability related by 
competent evidence to service, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

III.  Evaluation

Thoracic outlet syndrome, with residuals of transaxillary 
resection of the left rib, is currently rated as 20 percent 
disabling under diagnostic codes 8510-5297.  The veteran 
claims that an evaluation in excess is 20 percent is 
warranted as he has decreased left arm strength, left elbow 
pain, and functional loss.  

The veteran is competent to state that his symptoms are 
worse.  However, weighed against his statements is the 
medical evidence.  The evidence shows that the veteran does 
not have neurologic residuals of thoracic outlet syndrome.  
In December 1988, the examiner opined that the veteran did 
not have thoracic outlet syndrome.  The July 2000 VA examiner 
specifically stated that there was no convincing evidence of 
thoracic outlet syndrome.  As to left arm symptomatology, the 
May 1999 VA examiner attributed left arm pain to a cervical 
spine disorder, rather than to thoracic outlet syndrome.  The 
veteran is not service connected for a cervical spine 
disorder.  At this time, thoracic outlet syndrome results in 
no neurologic impairment.  In order to warrant an increased 
evaluation, the disorder must approximate moderate 
neuropathy.  However, the most probative evidence establishes 
that thoracic outlet syndrome does not result in any 
neurologic deficit.  The Board concludes that the veteran's 
assertion of increase in disability is unsupported.  

The Board has also considered the fact that the veteran 
underwent rib resection.  A 10 percent evaluation is 
warranted for removal of one rib or resection of two or more 
without regeneration.  A 20 percent evaluation is warranted 
for removal of two ribs and a 30 percent evaluation is 
warranted for removal of three or more ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.  In this case, there is no 
competent evidence that the veteran underwent removal of 
ribs.  Even if we accept the veteran's testimony of removal, 
his own statements do not establish the removal of more than 
one rib.  Therefore, an evaluation in excess of 20 percent is 
not warranted.  

The Board notes that service connection was established in 
August 1985, and a 20 percent evaluation was assigned.  The 
evaluation has not been in effect for more than 20 years, and 
it is not a "protected" rating and can be reduced.  See 38 
C.F.R. § 3.951 (2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, an 
evaluation in excess of 20 percent for thoracic outlet 
syndrome, with sensory deficits of the left upper extremity 
and postoperative left first rib resection, is denied.  


ORDER

The petition to reopen a claim for service connection for a 
cervical spine disorder is granted.  

Service connection for a cervical spine disorder is denied.  

Service connection for a back disorder is denied.  

An evaluation in excess of 20 percent for thoracic outlet 
syndrome, with sensory deficits of the left upper extremity 
and postoperative left first rib resection, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

